[Exhibit 10.1]

 

                  shares

 

PACE MEDICAL, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

NON-QUALIFIED STOCK OPTION AGREEMENT dated as of December 30, 2005 by and
between PACE MEDICAL, INC., a Massachusetts corporation (hereinafter called the
“Corporation”), and                               (hereinafter called the
“Optionee”).

 

WHEREAS, the Corporation desires to afford the Optionee the opportunity to
purchase shares of its Common Stock;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereby mutually covenant and agree
as follows:

 

1.  Grant of Option.  Subject to the terms and conditions set forth herein, the
Corporation grants to the Optionee the right and option to purchase from the
Corporation at a price of $.30 per share up to but not exceeding in the
aggregate                     (                 ) shares of the Corporation’s
Common Stock, par value $.01 per share (the “Common Stock”).

 

2.  Term.  This Agreement and the option granted hereby shall terminate five (5)
years from the date hereof but shall be subject to earlier termination as herein
provided.  Upon termination, the option granted hereby shall thereupon expire
and thereafter shall not be exercisable.

 

3.  Exercise of Option.  (a)  The option hereby granted may be exercised at any
time or from time to time in whole or in part during the term hereof.

 

(b)  Upon any one exercise of the option granted hereby, the Optionee or his
legal representative may purchase all or any part of the shares of Common Stock
as to which such option is then exercisable, provided however, that no less than
one hundred (100) shares may be purchased upon any one exercise of such option
unless the number of shares purchased at such time is the total number of shares
in respect of which such option is then exercisable.

 

(c)  The option hereby granted shall be exercised by the Optionee delivering to
the Clerk of the Corporation, from time to time, on any business day, written
notice specifying the number of shares the Optionee then desires to purchase,
together with

 

--------------------------------------------------------------------------------


 

cash or a certified or bank cashier’s check to the order of the Corporation for
an amount in United States dollars equal to the option price of such shares.

 

(d) Upon each such exercise, a certificate representing the number of shares
purchased shall be issued in the name of the person or persons exercising the
option granted hereby and delivered to the Optionee.

 

4.  Restrictions on Issuance of Shares.  (a)  Notwithstanding the provisions of
Section 2 hereof, the Corporation may delay the issuance of shares covered by
the exercise of the option granted hereby and the delivery of a certificate for
such shares until

 

(i)  one of the following conditions shall be satisfied:

 

(A)                              the shares with respect to which the option
granted hereby has been exercised are at the time of the issuance of such shares
effectively registered under the Securities Act of 1933 as now in force or
hereafter amended; or

 

(B)                                a no-action letter in respect to the issuance
of such shares shall have been obtained by the Corporation from the Securities
and Exchange Commission; or

 

(C)                                counsel for the Corporation shall have given
an opinion, which opinion shall not be unreasonably conditioned or withheld,
that such shares are exempt from registration under the Securities Act of 1933
as now in force or hereafter amended; and

 

(ii)  one of the following conditions shall be satisfied:

 

(A)                              approval shall have been obtained from such
federal and state governmental agencies, other than the Securities and Exchange
Commission, as may be required under any applicable law, rule or regulation; or

 

(B)                                counsel for the Corporation shall have given
an opinion, which opinion shall not be unreasonably conditioned or withheld,
that no such approval is required.

 

(b)  It is intended that all exercises of the option granted hereby shall be
effective, and the Corporation shall use its best efforts to bring about
compliance with the above conditions within a reasonable time, except that the
Corporation shall be under no obligation to cause a registration statement or a
post-effective amendment to any registration statement to be prepared at its
expense or to comply with Regulation A or any other exemption under the
Securities Act of 1933 as now in force or hereafter amended, solely for the
purpose of covering the issuance of shares in respect of which

 

2

--------------------------------------------------------------------------------


 

the option granted hereby may be exercised.  Therefore, the Optionee shall not
be entitled to any rights in any shares of Common Stock to be issued under the
option granted hereby until delivery of a certificate therefor by the
Corporation.

 

5.  Purchase for Investment.  (a)  Unless the shares to be issued upon exercise
of the option granted hereby have been effectively registered under the
Securities Act of 1933 as now in force or hereafter amended, the Corporation
shall be under no obligation to issue any shares covered by such option unless
the person who exercises such option, in whole or in part, shall give a written
representation to the Corporation satisfactory in form and scope to the
Corporation’s counsel and upon which, in the opinion of such counsel the
Corporation may reasonably rely, that he/she is acquiring the shares issued to
him pursuant to such exercise of such option as an investment and not with a
view to, or for sale in connection with, the distribution of any such shares.

 

(b)  The certificate for each share of Common Stock issued pursuant to such
exercise of the option granted hereby may bear a reference to the investment
representation made in accordance with this Section 5 and to the fact that no
registration statement has been filed with the Securities and Exchange
Commission in respect to such shares.

 

(c)  In the event that the Corporation shall nevertheless, deem it necessary or
desirable to register under the Securities Act of 1933 or other applicable
statutes any shares with respect to which the option granted hereby shall have
been exercised, or to qualify any such shares for exemption from the Securities
Act of 1933 or other applicable statutes, then the Corporation shall take such
action at its own expense and may require from the Optionee such information in
writing for use in any registration statement, prospectus, preliminary
prospectus or offering circular as is reasonably necessary for such purpose and
may require reasonable indemnity to the Corporation and its officers and
directors from such holder against all losses, claims, damages, and liabilities
arising from such use of the information so furnished and caused by any untrue
statement of any material fact therein or caused by the omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made.

 

6.  Termination of Business Relationship.  (a)  The option hereby granted shall
terminate and be of no force or effect in the event the Optionee ceases to serve
as an employee, consultant, officer or director of the Corporation or any
subsidiary of the Corporation (such service is described herein as maintaining
or being involved in a “Business Relationship with the Corporation”) for any
reason, provided however, that in the event of the termination of the Optionee’s
employment such option may be exercised (to the extent exercisable by the
Optionee at the date of such termination) at any time within three (3) months
after the date of such termination, but in any event not later than five (5)
years from the date hereof and provided further, however, that if the
termination of the Optionee’s Business Relationship with the Corporation shall
result from the Optionee’s death, such option may be exercised (to the extent
exercisable by the Optionee at the date of his death) by the Optionee’s personal
representative or by

 

3

--------------------------------------------------------------------------------


 

the person or persons to whom such option shall have been transferred by will or
by the laws of descent and distribution, at any time within three (3) months
after the date of the Optionee’s death but in any event not later than five (5)
years from the date hereof.

 

(b)  As used herein, the term “subsidiary” shall mean any present or future
corporation which would be a “subsidiary corporation” of the Corporation, as the
term is defined in Section 424 of the Internal Revenue Code of 1986.

 

(c)  Whenever the word “Optionee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the estate, personal representative, or beneficiary to whom this option may
be transferred by will or by the laws of descent and distribution, it shall be
deemed to include such person.

 

7.  Assignability.  The option granted hereby is not assignable or transferable
by the Optionee otherwise than by will or the laws of descent and distribution
and is exercisable during the Optionee’s lifetime only by him.  No assignment or
transfer of such option, or of the right represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution, shall vest in the assignee or transferee any interest
or right herein whatsoever, and immediately upon any attempt to assign or
transfer such option the same shall terminate and be of no force or effect.

 

8.  Limitation on Rights.  (a)  The Optionee shall not be deemed for any purpose
to be a shareholder of the Corporation with respect to any shares as to which
the option granted hereby shall not have been exercised and payment and issuance
made as herein provided.  Nothing herein shall confer on the Optionee any right
to continue in the employ of the Corporation or its subsidiaries, nor affect the
right of the Corporation or its subsidiaries to terminate the Optionee’s
employment at any time without liability to the Corporation.

 

(b)  The existence of the option granted hereby shall not affect in any way the
right or power of the Corporation or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business, or any merger or consolidation
of the Corporation, or any issue of bonds, debentures, preferred or prior
preference stocks ahead of or convertible into, or otherwise affecting the
Common Stock or the rights thereof, or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

9.  Adjustments Upon Changes in Capitalization.  (a)  The shares with respect to
which the option granted hereby is granted are shares of the Common Stock as
constituted on the date of this Agreement, but if and whenever, prior to the
delivery by the Corporation of all of the shares of Common Stock with respect to
which this option is granted, the Corporation shall effect a subdivision or
consolidation of shares, or other

 

4

--------------------------------------------------------------------------------


 

capital readjustment, or the payment of a stock dividend, or other increase or
decrease of the number of shares of Common Stock outstanding, without receiving
compensation therefor in money, services or property, then

 

(i)                  in the event of any increase in the number of such shares
outstanding, the number of shares of Common Stock then remaining subject to
option hereunder shall be proportionately increased (except that any fraction of
a share resulting from any such adjustment shall be excluded from the operation
of this Agreement), and the cash consideration payable per share shall be
proportionately reduced, and

 

(ii)               in the event of a reduction in the number of such shares
outstanding, the number of shares of Common Stock then remaining subject to
option hereunder shall be proportionately reduced (except that any fractional
shares resulting from any such adjustment shall be excluded from the operation
of this Agreement), and the cash consideration payable per share shall be
proportionately increased.

 

(b)  In the event of (i) any merger of one or more other corporations with the
Corporation or any consolidation of the Corporation and one or more other
corporations in which the Corporation is not the surviving or resulting
corporation or (ii) any merger of one or more other corporations with the
Corporation or any consolidation of the Corporation and one or more other
corporations in which the Corporation shall be the surviving or resulting
corporation and the then issued and outstanding shares of Common Stock shall be
converted into and/or exchanged for cash and/or any securities of any other
corporation, then, in any such case and without the need for any further action
by the Corporation or its stockholders, this Agreement and the option granted
hereby shall terminate as of the effective time of the merger or consolidation
and thereupon be of no force or effect, and the holder hereof shall, at no
additional cost, be entitled solely to receive (at such effective time and
otherwise in the form and manner provided by the terms of the agreement of
merger or consolidation) an amount of the consideration payable under the terms
of such agreement equal to the excess of (i) the aggregate consideration (valued
in accordance with the terms thereof) to which the holder hereof would have been
entitled pursuant to the terms of such agreement if, immediately prior to such
effective time, the holder hereof had been the holder of record of a number of
shares of Common Stock equal to the aggregate number of shares of Common Stock
as to which this Agreement was exercisable immediately prior to such effective
time over (ii) the aggregate exercise price payable hereunder with respect to
such number of shares.  In the event of any other merger or consolidation in
which the Corporation is the surviving or resulting corporation, this Agreement
and the option granted hereby shall remain in full force and effect in
accordance with its terms.  In the event of any dissolution or liquidation of
the Corporation, this Agreement and the option granted hereby shall terminate
and thereupon be of no force or effect.

 

10.  Miscellaneous.  (a)  This Agreement is the sole and only agreement between
the parties hereto with respect to the subject matter hereof and may not be

 

5

--------------------------------------------------------------------------------


 

modified or amended except by a subsequent written agreement duly executed by
the parties hereto.

 

(b)  The Corporation shall at all times during the term of the option granted
hereby reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of such option.

 

(c)  Any notice which either party hereto may be required or permitted to give
to the other shall be in writing, and may be delivered personally or by mail,
postage prepaid, addressed as follows:  To the Corporation (Attention to the
Clerk), at its principal office at 391 Totten Pond Road, Waltham, Massachusetts
02154, or at such other address as the Corporation, by notice to the Optionee,
may designate in writing from time to time; and to the Optionee at his address
as the Optionee, by notice to the Clerk of the Corporation, may designate in
writing from time to time.

 

(d)  This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the Corporation has caused this Non-Qualified Stock Option
Agreement to be executed by its duly-authorized officer, and the Optionee has
hereunto set his hand and seal, all on the day and year first above written.

 

 

PACE MEDICAL, INC.

 

 

 

 

 

By

 

 

 

 

Steven E. Hanson, President

 

 

 

 

 

 

 

 

 

 - Optionee

 

6

--------------------------------------------------------------------------------